Kupferman, J. P., dissents in a memorandum as follows:
I would affirm.
Accepting the majority’s analysis of the factual situation, one can only conclude that good police work is being undermined by a misinterpretation of applicable precedent.
As the Court of Appeals most recently stated, in People v Leung (68 NY2d 734, 736):
"The present case presents a situation wherein the level of police intrusion was an appropriate response to the observations and beliefs of the officers involved.
"Although in exiting their unmarked car and identifying themselves as policemen the officers may have intended to seek explanatory information from defendant, or to detain him, there is no evidence that, prior to defendant’s light, the police did anything more than approach him * * *
"Given that the initial approach and the subsequent pursuit and detention of defendant constituted legitimate, justifiable police conduct, manifestly the recovery of the gun discarded during flight was also lawful.”